





Exhibit 10.6
mpcletterhead.jpg [mpcletterhead.jpg]
September 28, 2020




Via Email and US Mail
Marathon Pipe Line LLC
Attn: President
539 S. Main Street
Findlay, OH 45840


Effective October 1, 2020, Marathon Petroleum Company LP (“MPC”) will be
transitioning its crude procurement and logistics functions to Marathon
Petroleum Supply and Trading LLC (“MPST”). This letter documents the intent of
MPC, MPST and Marathon Pipe Line LLC (“MPL”) with respect to certain agreements
identified on the attached Schedule A that pertain to both crude oil and
condensate (“Crude Oil”) and other commodities (the “Commingled Agreements”).


To make the transition of crude procurement and logistics functions from MPC to
MPST as seamless and efficient as possible, MPC will assign its rights and
obligations under Commingled Agreements that pertain to Crude Oil to MPST
effective October 1, 2020. MPC will retain all rights and obligations under the
Commingled Agreements that pertain to commodities other than Crude Oil. MPC will
also retain all obligations and liabilities under the Commingled Agreements that
pertain to Crude Oil that accrue prior to October 1, 2020.


It is the intent of the parties to execute amended and restated versions of the
Commingled Agreements to reflect the assignment of Crude Oil rights and
obligations to MPST, and to reflect the retained rights and obligations for
other commodities that remain with MPC (the “A&R Agreements”). If, prior to the
execution of the A&R Agreements, MPL determines it is necessary to invoice MPC
for all activity under a Commingled Agreement, MPC agrees to pay for all amounts
attributable to Crude Oil and then MPST will pay MPC.


Please indicate your consent by signing where indicated below. By its signature
below, MPST confirms to you that it will assume all obligations and liabilities
arising under the Agreements after that date, and that it will pay MPC all
amounts attributable to Crude Oil as referenced above. Thank you for your
cooperation.


Sincerely,
Marathon Petroleum Company LP
 
 
 
By MPC Investment LLC, its general partner
 
 
 
 
 
 
 
 
By:
/s/ Daniel T. Kimmel
 
 
 
Name:
Daniel T. Kimmel
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
ACKNOWLEDGED AND AGREED:
 
CONSENT TO ASSIGNMENT GRANTED:
 
 
 
 
 
Marathon Petroleum Trading and Supply LLC
 
Marathon Pipe Line LLC


 
 
 
 
 
By:
/s/ Dana S. Holden
 
By:
/s/ Shawn M. Lyon
Name:
Dana S. Holden
 
Name:
Shawn M. Lyon
Title:
Vice President
 
Title:
President







--------------------------------------------------------------------------------






SCHEDULE A
COMMINGLED AGREEMENTS
(Marathon Pipe Line LLC)




1
Storage Services Agreement between Marathon Pipe Line LLC and Marathon Petroleum
Company LP dated 9/24/2012 relating to storage of Crude Petroleum and Products
at the Wood River, Illinois Tank Farm
 
2
Storage Services Agreement between Marathon Pipe Line LLC and Marathon Petroleum
Company LP dated 9/24/2012, as amended, relating to storage at the Martinsville,
Illinois Tank Farm
 
3
Transportation Services Agreement between Marathon Pipe Line LLC and Marathon
Petroleum Company LP dated 10/31/2012, as amended, relating to Crude Petroleum
and Condensate transportation services at the MPL barge facility located in Wood
River, Illinois
 
4
Transportation Services Agreement between Marathon Pipe Line LLC and Marathon
Petroleum Company LP dated 6/11/2015 relating to Product (Condensate)
 
5
Transportation Services Agreement between Marathon Pipe Line LLC and Marathon
Petroleum Company LP dated 11/1/2017 relating to the transport of Commodities on
the Pipeline System utilizing the Lima-Canton and St James -Garyville Crude
Pipeline Segments.
 
6
Kankakee, Hammond, East Chicago Incentive Program Transportation Services
Agreement dated 4/1/2020 between Marathon Pipe Line LLC and Marathon Petroleum
Company LP.
 
 
 







